Citation Nr: 1438299	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include facial scarring, headaches, dizziness, anger management symptomatology, and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claim was later transferred to the VA RO in Indianapolis, Indiana.

With regard to the Veteran's claim for residuals of a head injury, the Board observes that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  With this is mind, the Board has amended the claim for service connection of residuals of a head injury to include to include anger management symptomatology and memory loss, as the Veteran has described these symptoms as residuals of a head injury at a July 2012 VA examination.  Id.  

The Board's review includes the paper and electronic records.

The issue of entitlement to service connection for a left shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 written brief presentation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

A December 2012 supplemental statement of the case reflects the Appeals Management Center reviewed the Veteran's treatment records from the Cincinnati VA Medical Center from September 2007 to September 2012.  These treatment records are not in the electronic or paper claims file.  The AOJ should obtain all records from that facility from September 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Cincinnati VA Medical Center from September 2007 to the present.

2.  Thereafter, undertake any additional necessary development and readjudicate the claim.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



